Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephonic conversation with Attorney Obert Chu on 7/8/2022.
The application has been amended as follows: 

Claim 1 (Currently Amended)	A method comprising:
determining a model score for a data record of an input dataset using a trained machine learning model;
determining a monitoring value, wherein the monitoring value is associated with a measure of similarity between model scores for data records of the input dataset within a corresponding moving reference window and model scores for data records of the input dataset within a corresponding moving target window;
determining a threshold, comprising:
determining initial positions for a set of percentile bins;
receiving a new data item in a stream of data;
identifying one of the set of percentile bins corresponding to the new data item;
incrementing a count of items in the identified percentile bin;
adjusting one or more counts of data items in one or more of the percentile bins including by applying a suppression factor based on a relative ordering of items;
redistributing positions for the set of percentile bins to equalize respective count numbers of items for each percentile bin of the set of percentile bins, comprising:
calculating a new target count for each bin, comprising: 
determining a total count for all of the percentile bins after the new data item has been added; and
calculating, based on a total number of percentile bins and the total count for all of the percentile bins, a mean number of data items to obtain the new target count for each bin; and
for a bin: 
moving a wall of the bin in a first direction in the event that the bin’s count is less than the new target count; and 
moving a wall of the bin in a second direction of the bin in the event that the bin’s count is greater than the new target count, wherein the first direction and the second direction are opposite each other;
utilizing the redistributed positions of the set of percentile bins to determine a percentile distribution of the stream of data; and
calculating the threshold based at least in part on the percentiles distribution;
determining whether the monitoring value is equal to or exceeds the threshold; and
in response to a determination that the monitoring value is equal to or exceeds the threshold, providing an indication that the monitoring value is equal to or exceeds the threshold, wherein the indication indicates that fraud or a security attack is happening.

Claim 19 (Currently Amended)	A system comprising:
a memory coupled to a processor and configured to provide the processor with instructions; and
the processor configured to:
determine a model score for a data record of an input dataset using a trained machine learning model;
determine a monitoring value, wherein the monitoring value is associated with a measure of similarity between model scores for data records of the input dataset within a corresponding moving reference window and model scores for data records of the input dataset within a corresponding moving target window;
determine a threshold, comprising to:
determine initial positions for a set of percentile bins;
receive a new data item in a stream of data;
identify one of the set of percentile bins corresponding to the new data item;
increment a count of items in the identified percentile bin;
adjust one or more counts of data items in one or more of the percentile bins including by applying a suppression factor based on a relative ordering of items;
redistribute positions for the set of percentile bins to equalize respective count numbers of items for each percentile bin of the set of percentile bins, comprising to:
calculate a new target count for each bin, comprising to: 
determine a total count for all of the percentile bins after the new data item has been added; and
calculate, based on a total number of percentile bins and the total count for all of the percentile bins, a mean number of data items to obtain the new target count for each bin; and
for a bin: 
move a wall of the bin in a first direction in the event that the bin’s count is less than the new target count; and 
move a wall of the bin in a second direction of the bin in the event that the bin’s count is greater than the new target count, wherein the first direction and the second direction are opposite each other;
utilize the redistributed positions of the set of percentile bins to determine a percentile distribution of the stream of data; and
calculate the threshold based at least in part on the percentiles distribution;
determine whether the monitoring value is equal to or exceeds the threshold; and
in response to a determination that the monitoring value is equal to or exceeds the threshold, provide an indication that the monitoring value is equal to or exceeds the threshold, wherein the indication indicates that fraud or a security attack is happening 


Claim 20 (Currently Amended)	A computer program product embodied in a non-transitory computer readable storage medium and comprising computer instructions for:
determining a model score for a data record of an input dataset using a trained machine learning model;
determining a monitoring value, wherein the monitoring value is associated with a measure of similarity between model scores for data records of the input dataset within a corresponding moving reference window and model scores for data records of the input dataset within a corresponding moving target window;
determining a threshold, comprising:
determining initial positions for a set of percentile bins;
receiving a new data item in a stream of data;
identifying one of the set of percentile bins corresponding to the new data item;
incrementing a count of items in the identified percentile bin;
adjusting one or more counts of data items in one or more of the percentile bins including by applying a suppression factor based on a relative ordering of items;
redistributing positions for the set of percentile bins to equalize respective count numbers of items for each percentile bin of the set of percentile bins, comprising:
calculating a new target count for each bin, comprising: 
determining a total count for all of the percentile bins after the new data item has been added; and
calculating, based on a total number of percentile bins and the total count for all of the percentile bins, a mean number of data items to obtain the new target count for each bin; and
for a bin: 
moving a wall of the bin in a first direction in the event that the bin’s count is less than the new target count; and 
moving a wall of the bin in a second direction of the bin in the event that the bin’s count is greater than the new target count, wherein the first direction and the second direction are opposite each other;
utilizing the redistributed positions of the set of percentile bins to determine a percentile distribution of the stream of data; and
calculating the threshold based at least in part on the percentiles distribution;
determining whether the monitoring value is equal to or exceeds the threshold; and
in response to a determination that the monitoring value is equal to or exceeds the threshold, providing an indication that the monitoring value is equal to or exceeds the threshold, wherein the indication indicates that fraud or a security attack is happening.

Examiners Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 19, and 20 are deemed to be allowable over the prior art as neither Adlakha (US 20170357897 A1) nor Joshi (US 20190377774 A1) nor Agostino (US 7738377 B1) nor Kilkarni (US 20030191728 A1) nor Hale et al. (US 20030120161 A1) nor Shuman et al. (US 20100279622 A1) nor Carlson (US 6381649 B1) nor Thyssen et al. (US 20120123772 A1) nor Balakrishnan et al. (US 20150106052 A1) hereinafter Bala nor Schuster et al. (US 20090310496 A1) neither alone nor in combination, teach or suggest the limitations of the independent claims. 
More specifically none of the above prior art recite “determining a model score for a data record of an input dataset using a trained machine learning model; determining a monitoring value, wherein the monitoring value is associated with a measure of similarity between model scores for data records of the input dataset within a corresponding moving reference window and model scores for data records of the input dataset within a corresponding moving target window” and further does not disclose “utilizing the redistributed positions of the set of percentile bins to determine a percentile distribution of the stream of data; and calculating the threshold based at least in part on the percentiles distribution; determining whether the monitoring value is equal to or exceeds the threshold; and in response to a determination that the monitoring value is equal to or exceeds the threshold, providing an indication that the monitoring value is equal to or exceeds the threshold wherein the indication indicates that fraud or a security attack is happening ” in combination with other limitations of the independent claims. 
The closest prior arts of record are: 
Adlakha teaches receiving a first data stream regarding performance of a monitored system at a first time; determining a plurality of distributions from the first data stream by, in part, dividing data from the data stream over a predetermined number of bins, centering a density function on each point of the data stream, and, for each data point, applying a weight on a subset of bins for each data point based on the density function; identifying at least one state for each different distribution of the plurality of distributions to identify a plurality of states by computing a first log likelihood ratio of data in the data of at least one distribution in the plurality of distributions; classifying each of the plurality of states into classifications, identifying at least one of the plurality of states as being a problematic state; for each state of the plurality of states, recognizing one or more transitions from or to other states of the plurality of states; receiving a second data stream indicating performance of the monitored system at a second time; identifying a precursor state of the plurality of states based on the second data stream indicating at least a potential future transition to the problematic state; and generating a warning before the monitored system enters the problematic state, thereby enabling the monitored system or an operator to make changes in the monitored system to reach another state of the plurality of states before the transition to the problematic state. Adlakha further teaches a method comprising: (0007; method) determining initial positions for a set of percentile bins; (0013-0014; dividing the data stream in a set of bins with position information equivalent to initial positions of the bins) receiving a new data item in a stream of data; (0012-0013; 0077; 0116; receiving new data streams) 5identifying one of the set of percentile bins corresponding to the new data item; (0099; 0100-0102; 0105-0107; as new items enter the window the system identifies the data points in the window) incrementing a count of items in the identified percentile bin; (0100; the system counts the number of elements within the bin)
Adlakha is different in that Adlakha does not disclose using trained machine learning models and therefore does not disclose “determining a model score for a data record of an input dataset using a trained machine learning model; determining a monitoring value, wherein the monitoring value is associated with a measure of similarity between model scores for data records of the input dataset within a corresponding moving reference window and model scores for data records of the input dataset within a corresponding moving target window;” and furthermore does not disclose “redistributing positions for the set of percentile bins to equalize respective count numbers of items for each percentile bin of the set of percentile bins, comprising: calculating a new target count for each bin, comprising: determining a total count for all of the percentile bins after the new data item has been added; and calculating, based on a total number of percentile bins and the total count for all of the percentile bins, a mean number of data items to obtain the new target count for each bin; and for a bin: moving a wall of the bin in a first direction in the event that the bin's count is less than the new target count; and Application Serial No. 16/667,685 Attorney Docket No. FEEDP0052moving a wall of the bin in a second direction of the bin in the event that the bin's count is greater than the new target count, wherein the first direction and the second direction are opposite each other; utilizing the redistributed positions of the set of percentile bins to determine a percentile distribution of the stream of data; and calculating the threshold based at least in part on the percentiles distribution; determining whether the monitoring value is equal to or exceeds the threshold; and in response to a determination that the monitoring value is equal to or exceeds the threshold, providing an indication that the monitoring value is equal to or exceeds the threshold wherein the indication indicates that fraud or a security attack is happening”.
Joshi teaches defining a boundary cumulative distribution function (CDF) value at a start of each region of a plurality of regions; define an accuracy value for each region of the plurality of regions; (a) compute first equal proportion bins for a first sample of a first marginal variable using the defined boundary CDF value for each region; (b) compute second equal proportion bins for the first sample of the first marginal variable within each region based on the defined accuracy value for each region; (c) add the computed second equal proportion bins to an empirical distribution function (EDF) for the first marginal variable; (d) repeat (a) to (c) for each remaining sample of the first marginal variable; (e) repeat (a) to (d) with each remaining marginal variable of a plurality of marginal variables as the first marginal variable; and (f) output the EDF computed for each marginal variable of the plurality of marginal variables. The steps of the bin boundary update algorithm for this iteration are illustrated in FIGS. 15A to 15E. Iteration 2: The boundary update algorithm adjusts the bin boundaries by estimating the counts. For the lack any additional information other than counts, the estimation uses an assumption that values within a bin follow the uniform distribution. Unfortunately, that assumption might not be valid for some bins, so the actual counts of the updated bins need to be calculated by reading the input sample. Let the actual bin counts for the bin boundary set {0, 30, 44, 52, 60} for this example's input sample be {120 for a first bin 1500, 160 for a second bin 1502, 40 for a third bin 1504, 80 for a fourth bin 1406, 100 for a fifth bin 1508}. The chi-squared test statistic for these counts is (400+6400+1600+3600+0)/100=120. Although it is better than that of the test statistic in the first iteration, the p-value for 4 degrees of freedom is still very close to 0, so the bin update algorithm needs to be used again to update the bin boundaries. [0380] Initial bins are {0, 30, 44, 52, 60} with actual counts: {120, 160, 40, 80, 100}. [0381] Boundaries after the 1st update are {0, 25, 30, 44, 52, 60} with estimated counts {100, 20, 160, 40, 80, 100} as shown in FIG. 15B. Note that this is a logical representation of the bin boundaries for the purposes of illustration; the algorithm does not physically store 6 boundary values in the array of final boundaries. [0382] Boundaries after the 2nd update are {0, 25, 37, 44, 52, 60} with estimated counts {100, 100, 80, 40, 80, 100} as shown in FIG. 15C. [0383] Boundaries after the 3rd update are {0, 25, 37, 48, 52, 60} with estimated counts {100, 100, 100, 20, 80, 100} as shown in FIG. 15D. [0384] Boundaries after the 4th and final update are {0, 25, 37, 48, 60} with estimated counts {100, 100, 100, 100, 100} as shown in FIG. 15E. [0385] Iteration 3: Calculate the actual counts for the updated bin boundaries {0, 25, 37, 48, 60}. Let those bin counts be {115, 105, 80, 100, 100}. The chi-squared test statistic is (225+25+400+0+0)/100=6.5. The p-value for 4 degrees of freedom is approximately 0.1648, which is greater than pmin. The difference between the proportions of the largest and smallest bins is D=(115−80)/500=0.07. Because e*a=0.1 and D<e*a, convergence has been attained, and the final set of bin boundaries for the specified set of tuning parameters is {0, 25, 37, 48, 60} as shown in FIG. 15E. Joshi further teaches adjusting one or more counts of data items in one or more of the percentile bins including by applying a suppression factor based on a relative ordering of items; (Fig 12B; 14A-14E; 15A-15E; 0368-0384; applying a redistribution algorithm that takes an ununiformed distribution of bins and creates a uniform distribution, which is equivalent to suppressing the count of some of the bins to meet the distribution, the bins are based on ordering of items and can be seen in the figs) redistributing positions for the set of percentile bins to equalize respective count numbers 10of items for each percentile bin of the set of percentile bins; (Fig 12B; 14A-14E; 15A-15E; 0368-0384; redistribution algorithm for providing a uniform distribution for all the bins) comprising: calculating a new target count for each bin, comprising: 25 (Fig 12B; 14A-14E; 15A-15E; 0368-0384; a new total for each bin is calculated and in the example it is 100 see 0384) determining a total count for all of the percentile bins after the new data item has been added; (Fig 12B; 14A-14E; 15A-15E; 0368-0384; a total count for all the bins is calculated using the chi-squared test statistic for each iteration for each bin) and calculating, based on a total number of percentile bins and the total count for all of the percentile bins, a mean number of data items to obtain the new target count for each bin; (Fig 12B; 14A-14E; 15A-15E; 0368-0384; redistributing the counts in each bin to equal the new uniform count of 100 for each bin based on what was borrowed by the previous bin) and for a bin: moving a wall of the bin in a first direction in the event that the bin's count is less than the new target count; (Fig 12B; 14A-14E; 15A-15E; 0368-0384; See Figs of bin walls moving left and right to meet the new distribution) and moving a wall of the bin in a second direction of the bin in the event that the bin's count is greater than the new target count, wherein the first direction and the second direction are opposite each other; (Fig 12B; 14A-14E; 15A-15E; 0368-0384; See Figs of bin walls moving left and right to meet the new distribution) utilizing the redistributed positions of the set of percentile bins to determine a percentile distribution of the stream of data; (Fig 12B; 14A-14E; 15A-15E; 0368-0384; redistributing positions based on the number of counts in each bin increasing and decreasing and since the left and right based on the target count, it is equivalent to redistributing positions based on the percentile distribution) 
Joshi is different in that Joshi does not disclose the use of machine learning and therefore does not disclose “determining a model score for a data record of an input dataset using a trained machine learning model; determining a monitoring value, wherein the monitoring value is associated with a measure of similarity between model scores for data records of the input dataset within a corresponding moving reference window and model scores for data records of the input dataset within a corresponding moving target window” and further does not disclose “utilizing the redistributed positions of the set of percentile bins to determine a percentile distribution of the stream of data; and calculating the threshold based at least in part on the percentiles distribution; determining whether the monitoring value is equal to or exceeds the threshold; and in response to a determination that the monitoring value is equal to or exceeds the threshold, providing an indication that the monitoring value is equal to or exceeds the threshold wherein the indication indicates that fraud or a security attack is happening”
In an analogous art Agostino teaches utilizing the redistributed positions (different distributions calculations to determine quartile ranges) of the set of percentile bins (quartiles)  to determine a percentile distribution of the stream of data (network traffic); (Col 7 Line 43 [Wingdings font/0xE0] Col 8 Line 35; calculating based on the different distributions the outlier threshold) and calculating a threshold (outlier threshold) based at least in part on the percentiles distribution (Col 2Lines 20-30; Col 2 Lines 45-60; Col 7 Line 43 [Wingdings font/0xE0] Col 8 Line 35; calculating based on the different distributions an outlier threshold for detecting anomalous deviations in the distribution)
Agostino does not disclose the use of machine learning and therefore does not disclose “determining a model score for a data record of an input dataset using a trained machine learning model; determining a monitoring value, wherein the monitoring value is associated with a measure of similarity between model scores for data records of the input dataset within a corresponding moving reference window and model scores for data records of the input dataset within a corresponding moving target window” and further does not disclose “determining whether the monitoring value is equal to or exceeds the threshold; and in response to a determination that the monitoring value is equal to or exceeds the threshold, providing an indication that the monitoring value is equal to or exceeds the threshold wherein the indication indicates that fraud or a security attack is happening ”
Kulkarni teaches wherein determining initial positions for a set of percentile bins includes initializing the set of percentile bins by ensuring that all initial values are unique by injecting noise into data record values (0029-0030; 0038-0039; expanding the dataset by injecting noise in the data set, which if injected at the beginning would adjust the starting element)
Hale teaches wherein redistributing positions for the set of percentile bins to equalize respective count numbers of items for each percentile bin of the set of percentile bins includes: 
moving a leftmost wall of a leftmost bin to the left in response to identifying that a value 5of the new data record is less than any previously seen value, (Fig 5; 0016; 0019; 0044-0045; Adjusting the distribution to include more of low end range in response to a large number of low range elements)
moving a rightmost wall of a rightmost bin to the right in response to identifying that a value of the new data record is larger than any previously seen value. (Fig 5; 0016; 0019; 0044-0045; Adjusting the distribution to include more of high end range in response to a large number of high range elements)
Shuman teaches wherein redistributing positions for the set of percentile bins includes averaging a result of redistributing from left to right and a result of redistributing from 10right to left (0077-0080; the first bin is redistributed from left to right by ten elements, and second bin is redistributed from right to left ten elements creating one bin with a new count) wherein a direction in which to redistribute positions is selected so that all directions have equal probability (0077-0080; the direction of distribution for the new bin is equal 100-109 & 110-119, and therefore is equal) wherein the new target count is the mean number of data records per bin after adding the new data record to the identified percentile bin (0077-0080;  wherein the new target range is from the 1rst bins min to the second bins max (equivalent to the mean))
Carlson teaches wherein applying a suppression factor includes decreasing a count of all bins prior to incrementing a count of items in the identified percentile bin (Col 4 Lines 7-25; decrementing the count for all the buckets; Col 2 Lines 46 [Wingdings font/0xE0] Col 3 Line 17; and incrementing the count based on the number of units of data; the claim is not limited to “directly prior to incrementing” and the Carlson teaches that incrementing and decrementing happens on a continuous bases through time)
Thyssen teaches wherein applying a suppression factor includes applying an index-based suppression factor (Thyssen teaches 0056; applying suppression in received signal data which is performed based on time and indices of frequency bins) wherein applying a suppression factor includes applying a time- 20based suppression factor (Thyssen teaches 0056; applying suppression in received signal data which is performed based on time and indices of frequency bins)
Balakrishnan teaches comprising applying an exponential moving average smoothing on the calculated threshold to obtain a new threshold (0130; applying a weighted moving average on the raw data and calculate new threshold levels)
Schuster teaches providing an indication associated with detecting that a monitoring value meets the threshold with a flag indicating that the monitoring Attorney Docket No. FEEDP00538PATENTvalue is increasing (0029; 0033-0035; Alert indicating the values of the monitored stream exceed a threshold, and therefore are increasing) providing a second indication associated with detecting that a monitoring value meets a threshold with a flag indicating that the monitoring value is at a peak (0023; 0033-0035; 0047; Alert indicating the values of the monitored stream maximum values is above a threshold, and since it is the maximum value that is equivalent to the peak)
Kulkarni, Hale, Shuman, Carlson, Thyssen, Balakrishnan, and Schuster do not disclose “determining a model score for a data record of an input dataset using a trained machine learning model; determining a monitoring value, wherein the monitoring value is associated with a measure of similarity between model scores for data records of the input dataset within a corresponding moving reference window and model scores for data records of the input dataset within a corresponding moving target window” and further does not disclose “utilizing the redistributed positions of the set of percentile bins to determine a percentile distribution of the stream of data; and calculating the threshold based at least in part on the percentiles distribution; determining whether the monitoring value is equal to or exceeds the threshold; and in response to a determination that the monitoring value is equal to or exceeds the threshold, providing an indication that the monitoring value is equal to or exceeds the threshold wherein the indication indicates that fraud or a security attack is happening”.

In the examiners opinion it would not have been obvious to one of ordinary skill in the art prior to the effective filing date to modify the above recited prior art to include “determining a model score for a data record of an input dataset using a trained machine learning model; determining a monitoring value, wherein the monitoring value is associated with a measure of similarity between model scores for data records of the input dataset within a corresponding moving reference window and model scores for data records of the input dataset within a corresponding moving target window” and further does not disclose “utilizing the redistributed positions of the set of percentile bins to determine a percentile distribution of the stream of data; and calculating the threshold based at least in part on the percentiles distribution; determining whether the monitoring value is equal to or exceeds the threshold; and in response to a determination that the monitoring value is equal to or exceeds the threshold, providing an indication that the monitoring value is equal to or exceeds the threshold wherein the indication indicates that fraud or a security attack is happening ”, along with the remaining limitations recited in the independent claims. 


Claims 1, 19, and 20 are deemed to be allowable over the prior art, and dependent claims 2-4, and 6-18 are deemed to be allowable in light of their dependency from an allowable claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDERRAHMEN H CHOUAT whose telephone number is (571)431-0695. The examiner can normally be reached 9AM-5PM Tentative.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Parry can be reached on 571-272-8328. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Abderrahmen Chouat
Examiner
Art Unit 2451



/Chris Parry/Supervisory Patent Examiner, Art Unit 2451